DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to (previous) Amendment
2.	As per Applicant’s instruction as filed on 10/26/20, claims 1, 3, and 15 have been amended, and claims 2 and 10-13 have been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending claims as filed on 05/03/21 have been carefully considered and found to be persuasive, but, nevertheless, are moot in view of the following new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 3, 8, and 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hotta et al (2016/0313634 A1).
Regarding claim 1, Hotta et al discloses a medical image diagnostic apparatus, comprising:
or a screen which displays the image (abs.; Figs. 3, 6, and 9; paras. [0036-0044]);
a control circuitry (37) that performs at least one of: 
(1) control of illumination provided in an examination room or a gantry i) based on a detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on a distance (S) of the image providing apparatus with respect to the image source (Fig. 9; paras. [0116-0119], [0122-0125]); or
 (2) control of a camera which photographs the subject placed on the couch top, according to i) based on the detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on the detection of the positioning angle of the image providing apparatus with respect to the couch top;
detecting a positioning angle of the image providing apparatus (32) with respect to an user who is lying down parallel with respect to the couch top, in order to reduce the cooped-up feeling of the user in a more effective manner (para. [0068], [0066], [0090]);
the medical image diagnostic apparatus further comprises:
a support arm (38) which supports the reflecting plate (32) (Figs. 3 and 9), and
a detector (an adjustment mechanism) configured to detect positioning of the reflecting plate (32) at least based on at least one of attachment and detachment of the reflecting plate to and from the support arm, and adjusting a rotation angle of the reflecting plate, so as to satisfy in which the display device (reflecting member) is viewable to the user inside the gantry  (paras. [0105], [0087-0088], [0068]).
Furthermore, a conventional support arm which rotatably supporting a plate is well known in the art, such as kid’s all purpose plastic apparatus for holding such as food or things on a plate.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize using the support arm which rotatably supports/holds the reflecting plate as an obvious alternative design choice, the control of illumination being provided in the examination room or a gantry based on the detection of the positioning angle of the image providing apparatus with respect to the couch top, and detect positioning of the reflecting plate at least  based on the rotation angle of the reflecting plate, in order to reduce the cooped-up feeling of the user in a more effective manner and satisfy conditions in which the display device (reflecting member) is viewable to the user inside the gantry. 
Regarding claim 15, Hotta et al discloses a medical image diagnostic apparatus, comprising:
an image providing apparatus (34B, 32) that provides an image from an image source (34A) for a subject placed on a couch top (14) via a reflecting plate (32) which reflects the image or a screen which displays the image (abs.; Figs. 3, 6, and 9; paras. [0036-0044]);
a control circuitry (37) that performs at least one of: 
(1) control of illumination provided in an examination room or a gantry i) based on a detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on a distance (S) of the image providing apparatus with respect to the image source (Fig. 9; paras. [0116-0119], [0122-0125]); or
 (2) control of a camera which photographs the subject placed on the couch top, according to i) based on the detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on the detection of the positioning angle of the image providing apparatus with respect to the couch top;
detecting a positioning angle of the image providing apparatus (32) with respect to an user who is lying down parallel with respect to the couch top, in order to reduce the cooped-up feeling of the user in a more effective manner (para. [0068], [0066], [0090]);
the medical image diagnostic apparatus further comprises:
a support arm (38) which supports the reflecting plate (32) (Figs. 3 and 9), and
a detector (an adjustment mechanism) configured to detect positioning of the reflecting plate (32) at least based on at least one of attachment and detachment of the reflecting plate to and from the support arm, and adjusting a rotation angle of the reflecting plate, so as to satisfy in which the display device (reflecting member) is viewable to the user inside the gantry, and positioning of the supporting arm (paras. [0105], [0087-0088], [0067-0069], [0056]).
Furthermore, a conventional support arm which rotatably supporting a plate is well known in the art, such as kid’s all purpose plastic device for holding food on a plate.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize using the support arm which rotatably supports the reflecting plate as an obvious alternative design choice, the control of illumination being provided in the examination room or a gantry based on the detection of the positioning angle of the image providing apparatus with respect to the couch top, and detect positioning of the reflecting plate at least  based on the position of the support arm with respect to the screen, in order to reduce the cooped-up feeling of the user in a more effective manner and satisfy conditions in which the display device (reflecting member) is viewable to the user inside the gantry. 
Regarding claim 3, Hotta et al discloses the image source (34A) outputs the image to the screen (34B) and the reflecting plate (32) reflects the image output to the screen (abs.; Fig. 1).
Regarding claim 8, Hotta et al discloses, wherein the image providing apparatus including the support arm (38) adjusts (by rotating) the reflecting plate (32) in response to positioning of the support arm with respect to the screen (paras. [0068]).
Regarding claim 14, Hotta et al discloses, wherein the medical image diagnostic apparatus further comprises:
a screen (34B),
the image is projected on the screen from a projector (34A)(Figs. 3, 6, and 9),
the reflecting plate (32) reflects the image projected on the screen, and
the reflecting plate rotates (inherent) in response to a positioning state of the support arm (38) with respect to the screen or a changing operation of the positioning state (Figs. 3, 6, and 9).
Regarding claims 16-17, Hotta et al discloses the support arm adjusting angle of the the reflecting plate as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize,
wherein the support arm (38) is switchable between a first angle in which the reflecting plate is substantially horizontal and a second angle in which the reflecting plate reflects the image (such as shown in Figs. 3 and 9).

7.	Claim 4 is provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hotta et al (2016/0313634 A1) in view of Ikeda et al (2017/0031530 A1).
Regarding claim 4, Hotta et al does not seem to particularly disclose:
at least one of the camera, which photographs the subject on the couch top, is mounted to at least one of the reflecting plate and the support arm;
the camera includes an objective lens, an optical waveguide (light transmission) which guides light from the objective lens, and a light receiving element which is provided outside a bore and receives the light from the optical waveguide (light transmission), and
the control circuitry switches is further configured to switch a photographing direction of the camera according to at least one of an angle of the reflecting plate with respect to the screen and a relative position of the support arm with respect to the screen.
However, Hotta et al discloses the angle of the reflecting plate with respect to the screen and the position of the support arm as discussed above.
Furthermore, a conventional camera inherently includes an objective lens, an optical waveguide (light transmission) which guides light from the objective lens, and a light receiving element and receives the light from the optical waveguide (light transmission), which are all fundamental concepts/operations of the conventional camera, in order to capture an image of a scene/object.
Moreover, IKEDA et al teaches display control device/method comprising a control circuitry configured to switch a photographing direction of a camera in order to acquire an image in the direction in which the user is located (para. [0588]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by Hotta et al to incorporate/combine all of the teachings as above including IKEDA et al’s teaching as above so that at least one of the camera, photographs the subject on the couch top, is mounted to at least one of the reflecting plate and the support arm, wherein the camera includes an objective lens, an optical waveguide (light transmission) which guides light from the objective lens, and a light receiving element which could be provided outside the bore and receives the light from the optical waveguide (light transmission), and the control circuitry further configured to switch/change a photographing direction of the camera according to at least one of the angle of the reflecting plate with respect to the screen and the relative position of the support arm with respect to the screen, in order to acquire an image in the direction in which the patient/user is located.

8.	Claim 6 is provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hotta et al (2016/0313634 A1) in view of Sagalovich et al (2016/0338590 A1).
Regarding claim 6, Hotta et al discloses the reflecting plate and the support arm as discussed above.
Furthermore, a speaker is fundamentally well known in the art for playing an audio and listening music, radio, television etc.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that at least one of the reflecting plate and the support arm includes a speaker on an exterior surface thereof in order to play an audio. 
Hotta et al does not seem to particularly disclose:
the control circuitry controls is further configured to control at least one of volume, a waveform, a frequency, and a reproduction speed of a sound output from the speaker
according to at least one of an angle of the reflecting plate with respect to the screen and a relative position of the support arm with respect to the screen.
However, Hotta et al discloses the angle of the reflecting plate which reflects the image or the screen as discussed above.
Furthermore, Sagalovich et al teaches multipurpose diagnostic examination apparatus/system comprising a control circuitry configured to control at least volume based on inputs received in order to facilitate remote viewing and diagnostic examination (abs.; para. [0198]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by Hotta et al to incorporate/combine all of the teachings as above including Sagalovich et al’s teaching as above so that the control circuitry controls is further configured to control at least volume, 
according to at least one of the angle of the reflecting plate with respect to the screen and the relative position of the support arm with respect to the screen, in order to facilitate remote viewing and diagnostic examination.

9.	Claim 7 is provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hotta et al (2016/0313634 A1) in view of Meier (2016/0287347 A1).
Regarding claim 7, Hotta et al does not seem to particularly the claimed features. 
However, Hotta et al discloses the reflecting plate and the support arm as discussed above.
Furthermore, Meier teaches medical image diagnostic apparatus, comprising:
a control circuitry (a lighting control component) that performs at least:
control of illumination provided in an examination room or a gantry (2), so that there is greater flexibility when regulating the direction and brightness of the lighting (abs.; paras. [0008], [0032], [0034]; col. 3, see claim 15); and


an in-bore light emitter/illuminator (4) provided inside a bore formed in the gantry (2)(Figs. 2 and 4; para. [0032]).
Moreover, a conventional control circuitry switches configured to switch an ON state and an OFF state of light generated by a light emitter is fundamentally well known in the art, such as an Off state switch in a restroom when no one is using the restroom or when there is no activity in an area, thereby saving electricity.  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that at least one of the reflecting plate and the support arm includes the light emitter on an exterior surface thereof, in order to illuminate the surrounding area, and the control circuitry switches is further configured to switch an ON state and an OFF state of light generated by the light emitter, or an intensity of the light according to at least one of an angle of the reflecting plate with respect to the screen and a relative position of the support arm with respect to the screen, in order to regulate the direction and brightness of the lighting, and selectively control light illumination, thereby saving electricity.  

10.	Claim 9 is provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hotta et al (2016/0313634 A1) in view of Meier (2016/0287347 A1) and Jungwirth (9,113,513 B1).
Regarding claim 9, Hotta et al does not seem to particularly the claimed features.
However, Meier teaches medical image diagnostic apparatus, comprising:
a control circuitry (a lighting control component) that performs at least:
control of illumination provided in an examination room or a gantry (2), so that there is greater flexibility when regulating the direction and brightness of the lighting (abs.; paras. [0008], [0032], [0034]; col. 3, see claim 15).
wherein the illumination is at least one of: 
an in-bore illuminator (4) provided inside a bore formed in the gantry (2)(Figs. 2 and 4; para. [0032]); 
an exterior light illuminator/emitter provided on an exterior surface of the gantry; and/or 
an examination room illuminator/emitter provided in the examination room.
Furthermore, Jungwirth teaches an apparatus/method comprising a control circuit for  dimming control of illumination, thereby enabling the smooth, visually pleasing, flicker free, and accurate change in light intensity in lighting systems with appropriate response times (abs.; col. 2, lines 58-61).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by Hotta et al to incorporate/combine Meier and Jungwirth’s teachings as above so that the in-bore illuminator is provided inside the bore formed in the gantry, the exterior light illuminator/emitter provided on an exterior surface of the gantry; and/or the examination room illuminator/emitter provided in the examination room, so that there is greater flexibility when regulating the direction and brightness of the lighting, and the the control circuitry performs dimming control of the illumination, thereby enabling the smooth, visually pleasing, flicker free, and accurate change in light intensity in lighting systems with appropriate response times.

Allowable Subject Matter
11.	Claim 5 is objected to as being dependent upon rejected base claim 1, but would be allowable:
	if claim 5 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Dependent claim 5 recites novel feature(s) comprising: 
an image display monitor that displays an image photographed by the camera,
wherein the control circuitry is further configured to set a position, designated by a user, in the image on the image display monitor as a position that needs to be moved to a center position of a magnetic field.
The prior art of record fails to anticipate or make obvious the novel feature(s) (emphasis added on the underlined claim feature) as specified in the claim 5.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Maad (2010/0198112 A1), Patient monitoring at radiation machines.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAWN S AN/Primary Examiner, Art Unit 2483